Dismissed and Opinion Filed January 30, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01253-CV

                               ASYA DONAHUE, Appellant
                                        V.
                            LEGACY OF CEDAR HILL, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05248-D

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 31, 2017, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 31, 2017, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated December 21, 2017, we informed appellant the clerk’s

record had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation appellant had been found entitled to proceed without payment of
costs within ten days. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




171253F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ASYA DONAHUE, Appellant                            On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-17-01253-CV        V.                       Trial Court Cause No. CC-17-05248-D.
                                                   Opinion delivered by Chief Justice Wright.
LEGACY OF CEDAR HILL, Appellee                     Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee LEGACY OF CEDAR HILL recover its costs of this
appeal from appellant ASYA DONAHUE.


Judgment entered January 30, 2018.




                                             –3–